COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-20-00777-CV
Trial Court Cause
Number:                    2019-57418
                           Nationwide Coin & Bullion Reserve, Inc. and Dallas Paskell, Turner Jones, Lawrence
Style:                     Kuykendall and Melida Jones
                           v. William Ciarlone
Date motion filed*:        June 21, 2021
Type of motion:            Motion for extension of time to file a reply brief
                           Appellants, Nationwide Coin & Bullion Reserve, Inc. and Dallas Paskell, Turner Jones,
Party filing motion:       Lawrence Kuykendall, and Melida Jones
Document to be filed:      Appellant’s reply brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                             June 24, 2021
         Number of previous extensions granted:         1
         Date Requested:                                July 26, 2021

Ordered that motion is:

              Granted
                    If document is to be filed, document due: July 26, 2021
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Justice Peter Kelly
                           Acting individually          Acting for the Court

Date: June 24, 2021